Citation Nr: 1526963	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to asbestos and/or radiation exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying, among other issues, the claim currently on appeal. 

A Board video conference hearing before an Acting Veterans Law Judge (AVLJ) was held in September 2010.  A written transcript of this hearing was prepared and associated with the claims file.  Subsequently, the Board remanded the claim for further development in March 2011. 

In May 2012, the appellant was notified that the AVLJ that conducted her hearing was no longer employed by the Board.  The appellant responded to the Board in May 2012 that she did not desire to appear at a new hearing before another VLJ. 

In August 2012, the Board denied the issue on appeal.  The appellant appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision and remanded this issue for readjudication.  

The April 2013 JMR observed that the Board had found in its prior decision that the Veteran was competent to report in-service asbestos exposure.  However, the JMR determined that the Board failed to discuss the credibility of this assertion as well as why a medical opinion was not necessary.  In accordance with the JMR, the Board determined that a medical expert opinion was necessary in accordance with VHA Directive 1602-01, which was obtained in December 2013.

In January 2014, the appellant submitted additional evidence.  Although these records appear to be duplicate service personnel records that had already been considered, in a January 2014 statement, the appellant's representative waived RO consideration of this evidence.  Accordingly, the Board may properly consider this evidence in the first instance.  38 C.F.R. § 20.1304(c).   

In February 2014, the Board again denied the issue on appeal.  The appellant appealed this determination to the Court.  In November 2014, the Court, pursuant to another JMR, vacated the Board's decision and remanded this issue for readjudication.  In essence, the JMR determined that the Board had provided inadequate reasons and bases for finding that there had been substantial compliance with the prior March 2011 remand.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the appeal.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  Moreover, a review of the VBMS record reveals that with the exception of the most recent JMR and Court Order as well as a May 2015 brief submitted by the appellant's representative, the remaining documents are not relevant to the present appeal. 



FINDINGS OF FACT

1.  The Veteran died in January 2006.  The Certificate of Death lists the immediate cause of death as respiratory failure due to idiopathic pulmonary fibrosis.  

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  The disabilities that caused and/or contributed to Veteran's death were not manifested during the Veteran's military service, nor were they otherwise related to the Veteran's active duty service, to include exposure to asbestos and radiation.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 20 Vet.App. 1 (2006).

Here, such notice was provided to the appellant in letters dated September 2006, August 2008 and June 2011 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate her claim for DIC benefits and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The September 2006 letter was provided prior to the initial RO adjudication of the claim.  While subsequent notices were not provided to the appellant prior to the initial adjudication of the claim, the claim was subsequently readjudicated in supplemental statements of the case, no prejudice has been alleged, and none is apparent from the record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Accordingly, no further development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records as well post-service reports of private and VA treatment.  Moreover, the appellant's statements and hearing testimony in support of the claim are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  

As noted above, pursuant to the April 2013 JMR, the Board has obtained a VA expert medical opinion in accordance with VHA Directive 1602-01, and pursuant to the VCAA and implementing regulations.  The VHA opinion is based upon a factual history deemed accurate by the Board and provides an extremely well-reasoned analysis with consideration of the appellant's contention that the Veteran's pulmonary fibrosis was caused by asbestos exposure in service, available medical literature and the facts of this specific case.  In the opinion of the Board, this VHA opinion fully satisfies the duty to obtain an opinion in this case.  See generally 38 U.S.C.A.  § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 Fed. Cir. 2008).  Moreover, given that there is no evidence of radiation exposure in this case (in fact, as will be discussed in the analysis section below, the Veteran himself denied radiation exposure prior to his death), the Board finds that the evidence of record is sufficient to decide the claim as to whether the Veteran's cause of death was related to radiation exposure, and that no reasonable possibility exists that a VA opinion would aid in substantiating the claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the September 2010 Board hearing, the Acting Veterans Law Judge who conducted the hearing adequately explained the claim on appeal and suggested evidence that may support this claim, including evidence that the appellant might submit that may have been overlooked.  The appellant was also specifically asked questions concerning why she believed the Veteran's death was service-connected.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the appellant's authorized representative at the hearing, as well as by the Board providing such explanation of the issue and suggesting submission of evidence in the subsequent remand the Board issued in March 2011 to develop this claim.

Finally, the Board finds that there was substantial compliance with the Boards prior March 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in March 2011, the Board remanded the claim to ensure that the appellant was provided sufficient VCAA notice.  As noted above, additional VCAA notice was sent in June 2011.  Moreover, the Board also directed the Appeals Management Center (AMC) to contact the service department and request information concerning possible asbestos exposure of the Veteran while he was stationed at Fort Polk, Louisiana, Fort Gordon, Georgia, and Nellingen Barracks, in West Germany.  The Board further directed the AMC to specifically ask whether the service department can determine, based on its personnel, medical, and engineering records, if the Veteran was billeted and worked in buildings that may have contained asbestos while he was on active duty and to provide information as to whether asbestos was included in the building design of any of the barracks and office spaces in question.  In March 2011, the AMC specifically requested the National Personnel Records Center (NPRC) to provide this information.  In June 2011, the NPRC responded that the document or information requested was not a matter of record.  The NPRC continued that it was unable to determine if the Veteran was billeted and worked in building that may have contained asbestos.  As such, the Veteran's entire service personnel records were sent to assist.  As discussed further below, these records do not contain any evidence of in-service asbestos exposure.  The AMC subsequently issued a Supplemental Statement of the Case (SSOC) in March 2012 outlining the NPRC response.  

As the service department has clearly indicated that it does not have the information requested and given that it is the appropriate repository for such information, any further attempts to contact the NRPC for additional information concerning possible asbestos exposure would be futile.  Importantly, the NPRC did not give any indication whatsoever that there was another appropriate records repository from which to request such information.  Again, the Veteran's complete service personnel records have been associated with the claims file, which do not document asbestos exposure.  Strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, although the NPRC did not have the information requested by the Board, another remand would serve no useful purpose.  The Board observes that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, given that the AMC contacted the service department and specifically requested the information as directed the Board, despite the fact that the NPRC was unable to provide such information, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

In sum, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini, cited above.  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The appellant is seeking service connection for the cause of the Veteran's death.  The Veteran passed away in January 2006.  The death certificate reflects that the cause of death was respiratory failure due to idiopathic pulmonary fibrosis.  The Veteran was not service-connected for any disability, to include pulmonary fibrosis, at the time of his death. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2014).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A.  § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2014).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2014).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2014).

In August 2006, VA received a claim from the appellant seeking entitlement to service connection for the cause of the Veteran's death, among other issues.  In her original claim, the appellant asserted that the Veteran's pulmonary fibrosis, which ultimately resulted in his death, was a result of exposure to asbestos while on active duty.  The appellant also asserted in her September 2010 hearing that the Veteran's disabilities and subsequent death may have arisen as a result of radiation exposure.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's pulmonary fibrosis and ultimate death did not manifest as a result of military service, a service-connected disability or in-service exposure to asbestos and/or radiation. 

The Board will first address the assertion that the Veteran's pulmonary fibrosis arose as a result of radiation exposure during military service.  Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R.  § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311 (2014), service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Regarding the first approach noted above, diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2). 

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the Veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 1974, on Amchitka Island, Alaska, and additional criteria are met.  38 C.F.R. § 3.309(d)(3)(ii). 

The evidence of record demonstrates that the Veteran does not qualify as a "radiation-exposed veteran," as he did not participate in a radiation-risk activity as defined at 38 C.F.R. § 3.309(d).  The record reflects that the Veteran served as a radar teletype operator in the Army from July 1972 until June 1974.  There is nothing in the records to suggest that the Veteran meets any of the criteria for a "radiation-exposed veteran."  The mere fact that the Veteran's duty involved the use of radars does not demonstrate that he qualifies as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3)(i).  This designation requires participation in a "radiation-risk activity," which as discussed in the previous paragraph, is very limited in its scope.  See 38 C.F.R. § 3.309(d)(3)(ii). 

Since the Veteran does not qualify as a "radiation-exposed veteran," the Board must determine if compensation is warranted under the second Rucker method -"radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311 .  Pursuant to 38 C.F.R. § 3.311 , "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i) (xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure. In the instant case, pulmonary fibrosis is not one of the "radiogenic diseases" outlined above. 

The third method upon which service connection may be granted is if the evidence demonstrates that the disease arose as a direct result of military service.  The Board will consider both of the appellant's theories of entitlement under this analysis - exposure to radiation as well as exposure to asbestos. 

The Veteran's service treatment and personnel records fail to reflect that he was exposed to radiation or asbestos during his military service.  In fact, the Veteran himself denied exposure to radiation in a Form 21-526 that he submitted to VA in August 2005.  The service treatment records also fail to reflect treatment for any respiratory symptomatology during active duty.  The Veteran's May 1974 separation examination also notes that an evaluation of the Veteran's lungs and chest was normal at the time of separation. 

Post-service VA treatment records also fail to reflect treatment for a respiratory condition related to military service, to include as due to exposure to radiation and/or asbestos.  Records from 1986 to 1989 predominantly reflect treatment for acid reflux, with no evidence of treatment for respiratory symptomatology.  

The first post service medical evidence of a respiratory disorder was an August 1999 private treatment record.  At that time, the examiner noted a clinical history of asbestosis and recommended correlation with any previous studies as well as pulmonary function testing.  Unfortunately, there are not any previous studies of record.  As such, it is unclear from where the clinical history of asbestosis came.  Nevertheless, a March 2001 private treatment record again showed an assessment of pulmonary fibrosis secondary to asbestosis.  Importantly, a private March 2002 x-ray evaluation indicated that the parenchymal changes observed on x-ray were consistent with asbestosis provided the Veteran's exposure history and period of latency were appropriate.  

According to a March 2005 private treatment record, the Veteran was suffering from pulmonary fibrosis.  It was noted that the Veteran previously worked in a petrochemical field.  The record does not suggest that this prior employment was the origin of the Veteran's condition.  However, there is also no suggestion that it was somehow related to military service.  Subsequent records prepared until the time of the Veteran's death continue to reflect treatment for pulmonary fibrosis.  Nevertheless, the first evidence of asbestosis was approximately 25 years after the Veteran's separation from active duty and nothing in these records document asbestos exposure in service or suggest a possible link to military service, to include asbestos exposure.  Moreover, nothing in these records suggest any relationship between the Veteran's pulmonary fibrosis and in-service radiation exposure.  

As noted above, in October 2013, the Board determined that a medical expert opinion was necessary in accordance with VHA Directive 1602-01.  In December 2013, an opinion was prepared.  The examiner summarized the medical evidence of record.  The examiner observed that the Veteran's pulmonary function tests showed severe restrictive defect consistent with pulmonary fibrosis.  This diagnosis was a differential diagnosis that was very broad and does include asbestosis.  However, a diagnosis of asbestosis cannot be made on pulmonary function testing alone.  The examiner also found it interesting that asbestosis did not appear in the differential diagnosis or in the final impression section in any of the radiology reports for the Veteran.  Exposure history was also an important element of diagnosis of asbestosis.  The examiner found that review of notes regarding service did not document any direct exposure.  The Veteran apparently later stated that he was exposed to asbestos while in the military, but the examiner could not find the frequency, duration or intensity of such exposure.  The examiner concluded that given the lack of documented significant asbestos exposure, advanced testing specifically for asbestosis, the broad differential on the pulmonary function testing and radiographic studies and the diagnoses listed in the physician charting, it was less likely than not that the Veteran had a diagnosis of asbestosis.  

Given that the claims file was reviewed by the medical expert and the opinion sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the opinion to be sufficient for appellate review.  

After considering the totality of the medical evidence, the Board finds that the preponderance of the evidence demonstrates that the Veteran's pulmonary fibrosis, and ultimate death, is not related to military service.  The record contains no evidence of in-service exposure to asbestos or radiation, and there is no in-service evidence of a respiratory disorder.  As already noted, the Veteran denied exposure to radiation in August 2005.  Moreover, while the appellant has asserted that the Veteran was exposed to radiation in service, given that she has no first-hand knowledge of such exposure, she is not competent to report such exposure and her assertions are outweighed by the Veteran's own prior denial.  As such, given the lack of any competent evidence of radiation exposure in service, there is no basis for finding a link between the Veteran's pulmonary fibrosis and in-service radiation exposure.  

The Board notes that the Veteran indicated in August 2005 that he was in fact exposed to asbestos during his military service.  The Veteran was competent to provide statements regarding his in-service experiences.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, there is no other competent evidence documenting asbestos exposure.  Moreover, the Board finds that the Veteran's assertions of asbestos exposure to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

When seeking treatment in general for his pulmonary disability beginning in 1999, although a clinical history of asbestosis was noted, the Veteran did not provide any history of exposure to asbestos in service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Further, the Board also finds it significant that the Veteran did not assert in-service asbestos exposure until his August 2005 claim.  It would be reasonable to assume that since the Veteran had been experiencing pulmonary problems for many years prior to this time, if he believed such problems were related to in-service asbestos exposure, he would have reported them sooner.  Moreover, in his August 2005 claim, he did not provide specific instances of asbestos exposure except to indicate that he was generally exposed while sleeping in barracks or working teletype equipment, neither of which has a significant probability of exposure to asbestos.  Significantly, after examining the Veteran's service records and considering the Veteran's assertions of asbestos exposure, the VA medical expert clearly determined that there was a lack of documented significant asbestos exposure in service.  Therefore, the Veteran's statements, made in connection with a pending claim for VA benefits, are inconsistent with the remaining evidence and deemed not credible.  

Moreover, the mere exposure to a potentially harmful agent, such as asbestos, is not sufficient to establish entitlement to service connection.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, or causal connection, between the current disability (pulmonary fibrosis) and in-service asbestos exposure.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this instance, the only medical opinion of record weighs against the finding that the Veteran's died from a disability related to in-service asbestos exposure.  In this regard, after reviewing the evidence of record, the December 2013 medical expert clearly determined that the Veteran's pulmonary fibrosis was not a form of asbestosis, and, as such, not related to asbestos exposure.  This finding is supported by the other private medical evidence of record which indicated that the Veteran's diagnosis needed to be correlated with the Veteran's exposure history and period of latency.  

Importantly, post-service treatment records also fail to suggest any potential relationship between military service and the Veteran's development of pulmonary fibrosis.  While there is a diagnosis of asbestosis in 1999, this is approximately 25 years after the Veteran's separation from active duty.  There is no competent evidence of record relating this condition to military service.  In fact, aside from the appellant's contentions, the record contains no evidence suggesting that the Veteran's pulmonary fibrosis may somehow be due to military service.  Therefore, the preponderance of the evidence of record demonstrates that service connection for the cause of the Veteran's death, to include as due to exposure to radiation and/or asbestos, is not warranted. 

The Board recognizes that the appellant believes that the Veteran died as a result of exposure to asbestos and/or radiation exposure.  Again, the appellant has no first-hand knowledge of any in-service radiation or asbestos exposure.  Moreover, the record does not reflect that the appellant has the necessary training or expertise to relate the Veteran's pulmonary fibrosis and resultant death to unconfirmed exposure to asbestos and/or radiation more than three decades earlier.  A layperson is generally not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).   Therefore, the appellant's opinion as to cause of death is of little probative value and is outweighed by the VA opinion. 

During the September 2010 hearing, the appellant's representative also argued that notation made by the Veteran regarding pain and pressure in the chest in his 1971 enlistment examination is evidence of a predisposition for a respiratory condition.  Having considered this argument, the Board does not find it to be persuasive.  The 1971 induction examination does not suggest in any form or fashion that the Veteran was predisposed for a respiratory condition.  Likewise, it does not suggest that the Veteran's reference to chest pain or pressure is suggestive of a respiratory disorder.  In fact, an evaluation of the lungs and chest at this time was deemed to be normal and the Veteran denied respiratory symptoms such as shortness of breath.  The appellant's representative has put forth an argument with no evidentiary support.  Furthermore, the record contains no evidence to suggest that the appellant's representative has the necessary training and expertise to interpret the 1971 induction examination to be evidence of a predisposition for a respiratory disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). Therefore, the Board does not find this argument to be persuasive. 

The appellant's representative also asserted in September 2010 that the Veteran was suffering from a number of other disabilities at the time of his death, and since an autopsy was not performed, it could not be certain that pulmonary fibrosis was in fact the cause of death.  This argument is entirely speculative in nature.  A medical professional, who treated the Veteran prior to his death, concluded that the cause of death was due to pulmonary fibrosis.  The present assertion that the cause of death could have been due to something else is purely speculative and without evidentiary support. 

The appellant also submitted a number of scientific studies and articles relating to pulmonary fibrosis and asbestos exposure.  The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228   (1999); see also Sacks v. West, 11 Vet. App. 314   (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the evidence submitted by the appellant is not accompanied by the opinion of any medical expert.  The mere fact that asbestos may result in pulmonary fibrosis in some instances is insufficient to establish that the Veteran's pulmonary fibrosis is due to any asbestos that he may have been exposed to during his two years of military service.  As such, these articles, which were considered by the VA examiner, are also outweighed by the more probative VA opinion.  

While the Board sympathizes with the appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as there is no persuasive evidence linking the Veteran's cause of death to any injury or disease during service, including the asbestos or radiation exposure.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death, to include as due to exposure to asbestos and/or radiation, is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


